Citation Nr: 1048073	
Decision Date: 12/28/10    Archive Date: 01/03/11

DOCKET NO.  06-07 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for 
left knee arthritis.

2.  Entitlement to an initial compensable rating for left ankle 
instability.

3.  Entitlement to an initial rating higher than 10 percent for 
cervical spine degenerative changes from August 22, 2003 to 
September 21, 2008, and a rating higher than 30 percent since 
January 1, 2009 (in the interim, from September 22, 2008 to 
December 31, 2008, the Veteran had a temporary 100 percent rating 
under 38 C.F.R. § 4.30 ("Paragraph 30")).

4.  Entitlement to service connection for presbyopia.

5.  Entitlement to service connection for a right ankle disorder.

6.  Entitlement to service connection for stomach problems, 
including as a qualifying chronic disability under 38 C.F.R. § 
3.317.

7.  Entitlement to service connection for sleep apnea, including 
as a qualifying chronic disability under 38 C.F.R. § 3.317.

8.  Entitlement to service connection for joint aches, including 
as a qualifying chronic disability under 38 C.F.R. § 3.317.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military from June 1973 
to May 1976, from September 1990 to May 1991, and from February 
to August 2003, including a tour in the Southwest Asia Theater of 
operations during the Persian Gulf War.

This appeal to the Board of Veterans' Appeals (Board) is from a 
July 2004 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Montgomery, Alabama, which denied 
the Veteran's claims for service connection for presbyopia, a 
right ankle disorder, stomach problems, sleep apnea, and 
joint aches.  However, the RO granted his claim for service 
connection for left knee arthritis and assigned an initial 10 
percent rating, also granted his claims for service connection 
for left ankle and cervical spine disabilities and assigned 
0 percent (i.e., noncompensable) ratings for each.  The effective 
date was August 22, 2003, the day after his separation from 
service.  He appealed for higher initial ratings.  See Fenderson 
v. West, 12 Vet. App. 119, 125-26 (1999) (when a Veteran appeals 
his initial rating, VA must consider whether he is entitled to a 
"staged" rating to compensate him for times since the effective 
date of his award when his disability may have been more severe 
than at others).  

As support for his claims, the Veteran testified at a hearing at 
the RO in April 2008 before a local Decision Review Officer 
(DRO).

In another decision since issued in May 2008, during the pendency 
of the appeal, the RO increased the rating for the Veteran's 
cervical spine disability from 0 to 10 percent, also 
retroactively effective from August 22, 2003.  And in an even 
more recent March 2009 decision, the RO also granted a temporary 
100 percent rating for this disability from September 22, 2008 to 
December 31, 2008, for convalescence under the provisions of 
38 C.F.R. § 4.30.  The 10 percent rating resumed as of January 1, 
2009.  But subsequently, in a July 2010 decision and supplemental 
statement of the case (SSOC), the RO again increased the rating 
for this disability, this time from 10 to 30 percent, but only 
retroactively effective from January 1, 2009.  The Veteran since 
has continued to appeal, requesting even higher ratings for the 
times when he did not have the temporary 100 percent rating.  
See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (A Veteran is 
presumed to be seeking the highest possible rating, unless he 
expressly indicates otherwise).  

Because they require further development, the Board is remanding 
the claims for service connection for a right ankle disorder, 
stomach problems, sleep apnea, and joint aches to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  However, the 
Board is going ahead and deciding the remaining claims regarding 
the ratings for the left knee, left ankle, and cervical spine 
disabilities, and for service connection for presbyopia.




FINDINGS OF FACT

1.  The Veteran has osteoarthritis in his left knee, which has 
been objectively confirmed by X-ray.  But at most, the flexion of 
this knee is limited to 115 degrees, even with consideration of 
his pain on movement.

2.  There is no limitation of extension of this knee, so normal 
or full extension, and no pain on movement in this opposite 
direction.

3.  As well, there is no objective evidence of subluxation or 
lateral instability in this knee.

4.  The Veteran's left ankle arthritis causes moderate limitation 
of motion when pain on motion is considered.

5.  From August 22, 2003 to September 21, 2008, the Veteran's 
cervical spine disability did not involve forward flexion greater 
than 15 degrees but not greater than 30 degrees; or, a combined 
range of motion not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis; or ankylosis of the entire cervical segment or entire 
spine.

6.  From August 22, 2003 to September 21, 2008, the Veteran 
experienced mild neurological manifestations of his right upper 
extremity related to his cervical spine disability.

7.  Since January 1, 2009, the Veteran's cervical spine 
disability has not involved unfavorable ankylosis of the entire 
cervical segment of his spine, so also not of his entire spine.

8.  Since January 1, 2009, the Veteran has experienced mild 
neurological manifestations of his right upper extremity related 
to his cervical spine disability.

9.  The Veteran's presbyopia is not a disability for VA 
compensation purposes.

CONCLUSIONS OF LAW

1.  The criteria are not met for an initial rating higher than 10 
percent for the left knee disability.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1-4.7, 4.10, 4.27, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5003, 5010, 5257-5263 
(2010).

2.  The criteria are met for a higher 10 percent rating for the 
left ankle disability, however, though no greater rating.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1-4.14, 
4.40, 4.45, 4.59, 4.71a, DCs 5003, 5271 (2010).

3.  From August 22, 2003 to September 21, 2008, the criteria were 
not met for an initial rating higher than 10 percent for the 
cervical spine disability.  
38 U.S.C.A. § 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.321, 4.40, 4.45, 4.59, 4.71a, DCs 5235-5243 (2010).

4.  But from August 22, 2003 to September 21, 2008, the criteria 
are met for a separate 10 percent rating for the neurological 
manifestations affecting the right upper extremity related to the 
cervical spine disability.  38 U.S.C.A. § 1155, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.321, 4.120, 4.123, DC 8515 (2010).

5.  Since January 1, 2009, the criteria are not met for a rating 
higher than 30 percent for the cervical spine disability.  38 
U.S.C.A. § 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.321, 4.40, 4.45, 4.59, 4.71a, DCs 5235-5243 (2010).

6.  But also since January 1, 2009, the criteria are met for a 
separate 10 percent rating for the neurological manifestations 
affecting the right upper extremity related to the cervical spine 
disability.  38 U.S.C.A. § 1155, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.321, 4.120, 4.123, DC 8515 (2010).

7.  As a type of refractive error, service connection for 
presbyopia is expressly precluded by VA regulations.  38 C.F.R. 
§§ 3.303(c), 4.9 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has 
duties to notify and assist claimants in substantiating claims 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will obtain and assist the 
claimant in obtaining; and (3) that the claimant is expected to 
provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 
Vet. App. 370, 373- 74 (2002).

These VCAA notice requirements apply to all five elements of a 
service-connection claim:  (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (2007).  Further, this notice must include information that 
a downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id., at 486.

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, 
for whatever reason it was not, or the notice provided was 
inadequate, this timing error can be effectively "cured" by 
providing any necessary VCAA notice and then going back and 
readjudicating the claim - such as in a statement of the case 
(SOC) or supplemental SOC (SSOC), such that the intended 


purpose of the notice is not frustrated and the Veteran is given 
an opportunity to participate effectively in the adjudication of 
the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. 
Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

In this case, letters satisfying the notice requirements of 
38 C.F.R. § 3.159(b)(1) were sent to the Veteran in March 2004 
and July 2005.  These letters informed him of the evidence 
required to substantiate his claims and of his and VA's 
respective responsibilities in obtaining this supporting 
evidence.  Also keep in mind that all of his claims arose in the 
context of him trying to establish his underlying entitlement to 
service connection - which, except for the presbyopia, was 
granted concerning all of the remaining claims that are being 
adjudicated in this decision.  For these other claims, he is 
requesting higher initial ratings.

In Dingess, and more recently in Goodwin v. Peake, 22 Vet. App. 
128 (2008), the Court held that in cases, as here, where service 
connection has been granted and an initial disability rating and 
effective date assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because the 
initial intended purpose of the notice has been served.  Instead 
of issuing an additional VCAA notice letter in this situation 
concerning a "downstream" issue, such as the rating assigned 
for the disability, the provisions of 38 U.S.C.A. § 7105(d) 
require VA to issue a SOC if the disagreement is not resolved.  
And this has been done; the Veteran has received both an SOC and 
SSOC discussing the downstream disability rating element of these 
claims, citing the applicable statutes and regulations and 
discussing why higher ratings were not assigned.  See also Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003, 69 
Fed. Reg. 25180 (May 5, 2004).

As the pleading party, the Veteran, not VA, has the evidentiary 
burden of proof for showing there is a VCAA notice error in 
timing or content and, moreover, that it is unduly prejudicial, 
meaning outcome determinative of his claim.  Shinseki v. Sanders, 
129 S. Ct. 1696 (2009).

VA also fulfilled its duty to assist the Veteran by obtaining all 
relevant evidence in support of these claims, which is 
obtainable, and therefore appellate review may proceed without 
prejudicing him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; 
see also Bernard v. Brown, 4 Vet. App. 384 (1993).

The RO obtained his service treatment records (STRs), identified 
private treatment records, and arranged for VA compensation 
examinations to assess the severity of his cervical spine, left 
knee, and left ankle disabilities.  The record is inadequate and 
the need for a more contemporaneous examination occurs only when 
the evidence indicates the current rating may be incorrect.  
38 C.F.R. § 3.327(a) (2010).  Here, the VA compensation 
examinations were provided in May 2008 for the Veteran's left 
knee and ankle disabilities, and in April 2009 for his cervical 
spine disability.  Since these examinations were provided 
relatively recently, another examination to evaluate the severity 
of these disabilities is not warranted.  There is sufficient 
evidence, already of record, to fairly decide these claims 
insofar as assessing the severity of these conditions.  See 
Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen v. Principi, 
3 Vet. App. 480, 482 (1992); Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992); and Allday v. Brown, 7 Vet. App. 517, 526 
(1995).  

Concerning the presbyopia claim, since this claim is being denied 
as a matter of law, the duty-to-notify-and-assist provisions of 
the VCAA do not apply.  See Manning v. Principi, 16 Vet. App. 534 
(2002) (VCAA has no effect on appeal limited to interpretation of 
law); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).  The VCAA does not apply 
because the issue presented is solely of statutory and regulatory 
interpretation and/or the respective claim is barred as a matter 
of law in that it cannot be substantiated.  See Smith v. Gober, 
14 Vet. App. 227, 230 (2000), aff'd, 281 F.3d 1384 
(Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  
See, too, VAOPGCPREC 5-2004 (June 23, 2004).



Even so, the RO arranged for a VA compensation examination in 
April 2004 for a medical nexus opinion concerning the cause of 
the presbyopia - including, in particular, in terms of whether 
it is attributable to the Veteran's military service versus a 
type of refractive error that generally is not subject to service 
connection.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

The Board is therefore satisfied that VA has provided all 
assistance required by the VCAA.  38 U.S.C.A. § 5103A.

II.  Analysis-Entitlement to an Initial Rating Higher than 10 
Percent for Left Knee Arthritis

Since the Veteran's left knee, left ankle and cervical spine 
disability claims arise from his disagreement with the initial 
ratings assigned following the granting of service connection, 
the Board finds that some discussion of the Fenderson case 
is warranted.  Fenderson v. West, 12 Vet. App. 119, 125-126 
(1999).  In this case, the Court noted the distinction between a 
new claim for an increased evaluation of a service-connected 
disability and a case, as here, in which the Veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question has just been service 
connected.  In the former situation, the Court held in Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994), that the current level of 
disability is of primary importance.  In the Fenderson scenario, 
however, where, as here, the Veteran has expressed 
dissatisfaction with the assignment of an initial rating, VA must 
assess the level of disability from the date of initial 
application for service connection and determine whether the 
level of disability warrants the assignment of different 
disability ratings at different times over the life of the claim-
a practice known as "staged rating."  Fenderson, 12 Vet. App. 
125-126.

Regardless, the Court more recently has extended this practice 
even to 
increased-rating claims that do not involve initial ratings.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities (Rating Schedule).  
Ratings are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic codes.  
See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 
4.7.  After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in the Veteran's favor.  38 C.F.R. § 
4.3.

When a question arises as to which of two ratings apply under a 
particular diagnostic code, the higher evaluation is assigned if 
the disability more nearly approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  See 
38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree 
of disability, this doubt will be resolved in the Veteran's 
favor.  38 C.F.R. § 4.3.  The Board has considered the potential 
application of various other provisions of the regulations 
governing VA benefits, irrespective of whether they were 
expressly raised, as well as the entire history of the Veteran's 
disability in reaching its decision.  See 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  

The Veteran's left knee arthritis disability has been initially 
rated at 10 percent under 38 C.F.R. § 4.71a, DCs 5260-5010, an 
analogous rating for limitation of flexion of the knee due to 
traumatic arthritis.

In the assignment of diagnostic code numbers, hyphenated 
diagnostic codes may be used.  Injuries will generally be 
represented by the number assigned to the residual condition on 
the basis of which the rating is determined.  Diseases will be 
identified by the number assigned to the disease itself, followed 
by a hyphen, with the residual condition listed last.  38 C.F.R. 
§ 4.27.  DC 5010 addresses the issue of arthritis due to trauma, 
substantiated by X-ray findings, which is to be rated as 
degenerative arthritis under DC 5003.  Degenerative arthritis, in 
turn, is rated based on the extent it causes limitation of motion 
of the affected joint - which, here, since involving the 
Veteran's knee, are DCs 5260 for limitation of knee/leg flexion 
and 5261 for limitation of knee/leg extension.

According to DC 5003, when the limitation of motion of the 
specific joint or joints involved is noncompensable (i.e., 0 
percent) under the appropriate diagnostic codes, a rating of 
10 percent is for application for each such major joint or group 
of minor joints affected by limitation of motion to be combined, 
not added, under DC 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle spasm 
or satisfactory evidence of painful motion.  Moreover, under DC 
5003, in the absence of limitation of motion, a 10 percent rating 
is warranted where there is X-ray evidence of involvement of 
2 or more major joints or 2 or more minor joint groups.  A higher 
20 percent rating requires X-ray evidence of involvement of 
2 or more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations.  For purposes of rating 
disability from arthritis, the knee is considered a major joint.  
38 C.F.R. § 4.45(f).  

DC 5260 provides that flexion limited to 15 degrees warrants a 30 
percent rating; flexion limited to 30 degrees warrants a 20 
percent rating; flexion limited to 45 degrees warrants a 10 
percent rating; and flexion limited to 60 degrees warrants a 0 
percent (noncompensable) rating.

DC 5261 provides that extension limited to 45 degrees warrants a 
50 percent rating; extension limited to 30 degrees warrants a 40 
percent rating; extension limited to 20 degrees warrants a 30 
percent rating; extension limited to 15 degrees warrants a 20 
percent rating; extension limited to 10 degrees warrants a 10 
percent rating; extension limited to 5 degrees warrants a 0 
percent (noncompensable) rating.

Normal range of motion of the knee is from 0 degrees of extension 
to 140 degrees of flexion.  See 38 C.F.R. § 4.71, Plate II.  

Under DC 5257, "other" knee impairment - including recurrent 
subluxation or lateral instability, warrants a 10 percent rating 
if resulting in slight disability, a 20 percent rating for 
moderate disability, and a 30 percent rating if it is severe.



The provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 must be 
considered in assigning an evaluation for degenerative or 
traumatic arthritis under DC 5003 or 5010.  Rating personnel must 
consider functional loss and clearly explain the impact of pain 
on the disability.  When an evaluation of a disability is based 
on limitation of motion, the Board must also consider, in 
conjunction with the otherwise applicable diagnostic code, any 
additional functional loss the Veteran may have by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995).  These factors include 
more or less movement than normal, weakened movement, premature 
or excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  The provisions of 
38 C.F.R. § 4.40 state that disability of the musculoskeletal 
system is primarily the inability, due to damage or inflammation 
in parts of the system, to perform normal working movements of 
the body with normal excursion, strength, speed, coordination and 
endurance.  A finding of functional loss due to pain must be 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 
10 Vet. App. 80, 85 (1997).  

VA's General Counsel has held that a claimant who has arthritis 
and instability of the knee may be rated separately under DCs 
5003 and 5257.  
VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (July 1, 1997; revised July 
24, 1997).  The General Counsel subsequently clarified in 
VAOPGCPREC 9-98 (August 14, 1998) that, for a knee disability 
rated under DC 5257 to warrant a separate rating for arthritis 
based on X-ray findings and limitation of motion, limitation of 
motion under DC 5260 or 5261 need not be compensable but must 
at least meet the criteria for a zero-percent rating.  VA's 
General Counsel further explained that, if a Veteran has a 
disability rating under DC 5257 for instability of the knee, a 
separate rating for arthritis could also be based on X-ray 
findings and painful motion under 38 C.F.R. § 4.59.  This is 
because, read together, DC 5003 and 38 C.F.R. § 4.59 provide that 
painful motion due to degenerative arthritis, which is 
established by X-ray, is deemed to be limitation of motion and 
warrants the minimum rating for a joint, even if there is no 
actual limitation of motion.  Lichtenfels v. Derwinski, 1 
Vet. App. 484, 488 (1991).

VA's General Counsel has additionally held that separate ratings 
may be assigned, as well, for limitation of knee extension and 
flexion.  VAOPGCPREC 9-2004; 
69 Fed. Reg. 59,990 (2004).  Specifically, where a Veteran has 
both a compensable level of limitation of flexion and a 
compensable level of limitation of extension of the same knee, 
the limitations must be rated separately to adequately 
compensate him for functional loss associated with injury to his 
leg and knee.  Id.

In considering the potential applicability of other diagnostic 
codes, the Board finds that 5256 (ankylosis of the knee), 5258 
(dislocation of semilunar cartilage), 5262 (impairment of the 
tibia and fibula) and 5263 (genu recurvatum) are not applicable 
in this case, as the medical evidence does not show the Veteran 
has the type of impairment contemplated by these other codes.  
See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the 
Board's choice of DC should be upheld if supported by explanation 
and evidence).  See also Pernorio v. Derwinski, 2 Vet. App. 625, 
629 (1992) (indicating that any change in DC must be specifically 
explained).  For example, the mere fact that he continues to have 
range of motion in his knee, albeit not normal range of motion 
(especially, as will be explained, on flexion), in turn means 
that, by definition, his knee is not ankylosed.  Ankylosis is the 
complete immobility and consolidation of the joint due to 
disease, injury or surgical procedure.  See Dinsay v. Brown, 9 
Vet. App. 79, 81 (1996) and Lewis v. Derwinski, 3 Vet. App. 259 
(1992) [citing Saunders Encyclopedia and Dictionary of Medicine, 
Nursing, and Allied Health at 68 (4th ed. 1987)].

The probative (competent and credible) medical and lay evidence 
of record also does not indicate a rating higher than 10 percent 
is warranted even under the DCs that do apply.  The evidence 
relevant to this determination includes the VA examination 
reports dated in April 2004, May 2008, and March 2010.

The April 2004 VA examiner diagnosed the Veteran with mild 
arthritis, confirmed by X-rays.  That examiner found the left 
knee is stable.  Range of motion testing showed flexion in the 
left knee limited to 130 degrees, with crepitus and stiffness in 
the knee.  

Based on an X-ray report, the May 2008 VA examiner diagnosed his 
left knee with osteoarthritis, as well as patella baja and small 
suprapatellar bursa pouch effusion.  
Range-of-motion testing revealed full extension, so to 0 degrees, 
without any pain on motion - including as a result of the 
arthritis.  And flexion was only slightly limited in the left 
knee, to 120 degrees, with additional limitation of motion to 
115 degrees when considering pain on motion.  Significantly, the 
examiner found no instability, no episodes of dislocation or 
subluxation, and no locking episodes.  Moreover, the examiner 
found no ankylosis.

Subsequently, upon examination in March 2010, the Veteran 
demonstrated full range of motion.  That is, the examiner 
measured extension in the left knee to 0 degrees, but without any 
objective evidence of pain on motion.  The examiner also found 
full flexion to 140 degrees, but without any objective evidence 
of pain on motion.  

So even considering the extent of the pain associated with his 
arthritis, the Veteran did not have any resultant limitation of 
extension during this period at issue so as to warrant a 
compensable rating under DC 5261.  Notably, for even the minimum 
compensable rating of 10 percent under this code, extension must 
be restricted to at least 10 degrees, and it clearly is not 
according to the VA compensation examiners.  Indeed, since the 
Veteran had completely full (i.e., entirely normal) extension 
to 0 degrees, again, even considering his pain, it is not 
sufficiently limited to warrant even the most minimum 0 percent 
rating under this code, requiring extension limited to 5 degrees.  

A higher 20 percent rating for flexion of the knee, under DC 
5260, requires flexion limited to 30 degrees.  Here, there is 
simply no objective clinical evidence to document such limitation 
of flexion in the left knee, even considering the extent of the 
Veteran's pain associated with his arthritis.  Rather, the 
Veteran demonstrated limitation of flexion of his left knee to 
only 115 degrees, with pain on movement.  This does not even 
approach the necessary limitation of 30 degrees or less, as 
required for the higher 20 percent rating.  

Significantly, the RO already appears to have considered his 
painful flexion in assigning a 10 percent rating for his left 
knee flexion.  See July 2004 rating decision.  Indeed, read 
together, Diagnostic Code 5003 and 38 C.F.R. § 4.59 provide that 
painful motion due to degenerative arthritis, which is 
established by 
X-ray, is deemed to be limitation of motion and warrants the 
minimum rating for a joint, even if there is no actual limitation 
of motion.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 
(1991).  However, there is no basis for increasing the rating 
beyond the minimal compensable level of 10 percent when, as here, 
the pain associated with the arthritis formed the basis of this 
minimum compensable rating because, without this consideration, 
the Veteran does not have the required limitation of motion to 
otherwise warrant this rating.

With regard to establishing loss of function due to pain, it is 
necessary that complaints be supported by adequate pathology and 
be evidenced by the visible behavior of the claimant.  38 C.F.R. 
§ 4.40.  The Board finds that the effects of pain, and DeLuca 
factors of functional loss, reasonably shown to be due to the 
Veteran's arthritis of the knee, are contemplated in the 
currently assigned 10 percent rating.  There is no indication 
that his associated pain causes functional loss greater than that 
contemplated by the 10 percent evaluation now assigned.  
38 C.F.R. § 4.40, 4.45, 4.59; DeLuca v. Brown.  

Moreover, although he has traumatic arthritis under DC 5010 with 
resulting limitation of flexion under DC 5260, the Veteran is not 
entitled to a separate rating for instability/subluxation under 
DC 5257.  There are no objective clinical findings by the 
examiners suggesting the Veteran has either subluxation or 
lateral instability in the left knee to warrant application of DC 
5257.  Significantly, the May 2008 examiner found no instability, 
no episodes of dislocation or subluxation, and no locking 
episodes.  Similarly, the April 2004 VA examiner found the left 
knee was stable.  So there is no objective clinical evidence of 
instability or subluxation.



The Board also emphasizes that in addition to the medical 
evidence, the Board has considered the Veteran's personal 
assertions in support of his claim.  He is competent, as a 
layman, to report on that as to which he has personal knowledge, 
such as the existence of pain and instability.  See Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 
3.159(a)(2).  But as a layman, without the appropriate medical 
training and expertise, he is not competent to provide a 
probative (persuasive) opinion on a medical matter, especially 
the severity of his left knee disability in terms of the 
applicable rating criteria.  Rather, this necessarily requires 
appropriate medical findings regarding the extent and nature of 
his left knee arthritis.  

Since the Veteran's left knee disability has never been more than 
10 percent disabling at any time since the effective date of 
service connection, the Board cannot "stage" this rating.  
Fenderson, 12 Vet. App at 125-26.  

As the preponderance of the evidence is against the Veteran's 
claim for an initial disability rating higher than 10 percent for 
his service-connected left knee disability, the "benefit-of-the-
doubt" rule is not applicable, and the Board must deny the claim.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 
1 Vet. App. 49 (1991).

III.  Analysis-Entitlement to an Initial Compensable Rating 
for the Left Ankle Instability

The Veteran's left ankle disability is currently rated at 0 
percent under 38 C.F.R. § 4.71a, DC 5299-5271.  His specific 
diagnoses are not listed in the Rating Schedule.  Therefore, the 
RO assigned DC 5299 pursuant to 38 C.F.R. § 4.27, which provides 
that unlisted disabilities requiring rating by analogy will be 
coded first by the numbers of the most closely related body part 
and "99."  See 38 C.F.R. § 4.20.  The RO determined the most 
closely analogous DC is 5271, for limitation of motion of the 
ankle.



When limitation of motion of the specific joint involved is 
noncompensable under the appropriate diagnostic code, however, 
and there is X-ray confirmation of arthritis, a 10 percent rating 
will be assigned for each major joint or group of minor joints 
affected by the limitation of motion.  See again 38 C.F.R. 
§ 4.71a, DC 5003.

Limitation of motion of the ankle, as mentioned, is rated under 
DC 5271.  This code provides a 10 percent rating for moderate 
limitation and a 20 percent rating for marked limitation of 
motion of the ankle.  There is no higher rating under this code.  
See 38 C.F.R. § 4.71a, DC 5271.

Unfortunately, words such as "moderate" and "marked" are not 
defined in the Rating Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the evidence 
to the end that its decisions are "equitable and just."  
38 C.F.R. § 4.6.  The Schedule for Rating Disabilities provides 
some guidance by defining full range of motion of the ankle as 
from zero to 20 degrees of dorsiflexion and from zero to 45 
degrees of plantar flexion.  See 38 C.F.R. § 4.71a, Plate II. 

In considering the applicability of other diagnostic codes, the 
Board finds that 5270 (ankylosis of the ankle), 5272 (ankylosis 
of subastragalar or tarsal joint), 5273 (malunion of os calcis or 
astragalus) and 5274 (astragalectomy) are not applicable in this 
case, as the medical evidence does not show the Veteran has this 
type of disability.  See Butts v. Brown, 5 Vet. App. 532, 539 
(1993) (holding that the Board's choice of DC should be upheld so 
long as it is supported by explanation and evidence).  See also 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992) (indicating 
that any change in DC must be specifically explained).  For 
example, the mere fact that he continues to have range of motion 
in his ankle, albeit not normal range of motion, in turn means 
that, by definition, his ankle is not ankylosed.  It is worth 
reiterating that ankylosis is the complete immobility and 
consolidation of the joint due to disease, injury or surgical 
procedure.  See again Dinsay, 9 Vet. App. at 81, and Lewis, 3 
Vet. App. at 259.  



The April 2004 VA examination found that X-rays of the left ankle 
revealed a normal ankle.  The examiner also commented that "[the 
Veteran] has a normal range of motion in his left ankle."  The 
examiner further commented that the injury in service to this 
ankle "resulted in mild functional loss due to mild instability 
with continued weight bearing."  But the range-of-motion testing 
additionally revealed noticeably limited left ankle dorsiflexion 
to 10 degrees (20 degrees is full motion), so only half of normal 
dorsiflexion.  Plantar flexion, on the other hand, was completely 
normal (full) to 45 degrees.  There was no indication of whether 
the Veteran exhibited pain on motion.  

After considering the results of an X-ray, the more recent May 
2008 VA examiner diagnosed minimal anterior talotibial 
osteoarthritis of the left ankle.  Range of motion testing 
revealed left ankle dorsiflexion from 0 to 20 degrees, albeit 
with pain shown on motion.  Left ankle plantar flexion was from 0 
to 45 degrees, also albeit with pain shown on motion.  But the 
Veteran exhibited full range of motion of his ankle, even 
considering his pain on motion.  See 38 C.F.R. § 4.71a, Plate II.  

So, at worst, even considering his pain on motion, the Veteran 
exhibits full plantar flexion to 45 degrees, but the prior 
examination indicated he does have noticeably limited 
dorsiflexion to just 10 degrees, so only half of normal 
dorsiflexion.  VA regulation provides that "[i]t is the intention 
to recognize actually painful, unstable, or misaligned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint."  38 C.F.R. § 4.59.  Read 
together, DC 5003 and section 4.59 thus prescribe that a painful 
major joint or group of joints affected by degenerative 
arthritis, when the arthritis is established by X-ray, is deemed 
to be limited motion and entitled to a 10 percent rating, even 
though there is no actual limitation of motion.  See again 
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  And, 
here, there is X-ray evidence of arthritis of the left ankle 
as well as complaints of associated painful motion - which at 
least at times has in turn reduced the Veteran's dorsiflexion of 
this ankle to the lesser 10 degrees.


Because in this circumstance of the type contemplated in DeLuca 
he has a greater restriction of the motion in this direction 
(dorsiflexion), the Veteran's left ankle disability meets the 
criteria for a minimally compensable rating of 10 percent.  
Indeed, because his dorsiflexion is resultantly reduced to only 
half of what it normally should be, he has what amounts to 
moderate limitation of motion as required for this compensable 10 
percent rating under DC 5271.

Since, however, he continues to have completely normal plantar 
flexion of this ankle, even considering his pain, overall, he 
does not have the marked limitation of motion required for an 
even higher 20 percent rating under DC 5271.

Importantly, although the May 2008 VA examiner found the Veteran 
demonstrated instability in his left ankle, there simply are no 
applicable rating criteria to compensate him for this.  That is, 
the VA regulations do not set forth DCs or provisions for rating 
ankle instability, let alone a separate compensable rating, 
as opposed to for limitation of motion and other impairments of 
the type already mentioned that are not shown to apply in this 
particular instance.  

The Board also emphasizes that in addition to the medical 
evidence, the Board has considered the Veteran's personal 
assertions in support of his claim.  He is competent, as a 
layman, to report on that as to which he has personal knowledge, 
such as the existence of pain and instability.  See Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 
3.159(a)(2).  But as a layman, without the appropriate medical 
training and expertise, he is not competent to provide a 
probative (persuasive) opinion on a medical matter, especially 
the severity of his left ankle disability in terms of the 
applicable rating criteria.  Rather, this necessarily requires 
appropriate medical findings regarding the extent and nature of 
his left ankle arthritis.  

Since the Veteran's left ankle disability has never been more 
than 10-percent disabling at any time since the effective date of 
service connection, the Board cannot "stage" this rating.  
Fenderson, 12 Vet. App at 125-26.  

As the preponderance of the evidence is against the Veteran's 
claim for an initial rating higher than 10 percent for his 
service-connected left ankle disability, the "benefit-of-the-
doubt" rule is inapplicable beyond the extent if this rating 
increase.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991).

IV.  Analysis-Higher Initial Staged Ratings 
for the Cervical Spine Degenerative Changes

As mentioned, the Veteran has been service-connected for cervical 
spine degenerative changes, under 38 C.F.R. § 4.71a, DC 5242, 
assigned at a 10 percent initial rating, effective from August 
22, 2003 to September 21, 2008, and then increased (permanently) 
to 30 percent, since January 1, 2009.  Thus, the Veteran 
currently receives "staged" ratings of 10 and 30 percent.  
See Fenderson , 12 Vet. App. at 125-26.  The Board agrees that DC 
5242 is the most appropriate Diagnostic Code for this disability.  
See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the 
Board's choice of Diagnostic Code should be upheld so long as it 
is supported by explanation and evidence).  See also Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992) (indicating that any 
change in DC must be specifically explained).  He contends the 
severity of his disability is worse than has been rated.

It is worth mentioning that the Veteran also already receives a 
temporary total evaluation of 100 percent for his cervical spine 
disability for a period of surgical treatment requiring 
convalescence, under the provisions of 38 C.F.R. § 4.30, 
effective from September 22, 2008 to December 31, 2008.  That 
latter period is already assigned the maximum rating available 
under the rating criteria for a cervical spine disability, so a 
higher rating is not possible for the period from September 22, 
2008 to December 31, 2008.

With respect to his neck/cervical spine disability, the Veteran's 
formal application for his underlying claim for service 
connection was received on February 27, 2004.  And the Veteran 
also earlier submitted a copy of a service personnel record 
showing a line of duty determination for a neck injury, which was 
date-stamped as received by the RO on September 29, 2003.  As 
such, the Board will concede that the earliest the Veteran 
appears to have filed an informal claim for his cervical spine 
disability was on September 29, 2003.  Notably, a different 
version of the spine regulations was in effect prior to September 
26, 2003.  68 Fed. Reg. 51,454-51,458 (2003).But, these prior 
spinal regulations are not for application to this immediate 
claim, since the Board has determined that his earliest claim was 
filed shortly afterwards (September 29, 2003).  Therefore, the 
Board only considers the current spinal regulations governing 
cervical spine disabilities in determining the Veteran's claim 
for higher staged ratings.  

Disabilities of the spine are rated under the General Rating 
Formula for Diseases and Injuries of the Spine (for Diagnostic 
Codes 5235 to 5243, unless 5243 is evaluated under the Formula 
for Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes).  Ratings under the General Rating Formula for Diseases 
and Injuries of the Spine are made with or without symptoms such 
as pain (whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease.  38 
C.F.R. § 4.71a.

Under 38 C.F.R. § 4.71a, the General Rating Formula provides the 
following rating criteria for cervical spine disabilities:
A 10 percent disability rating is warranted for forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or, combined range of motion of the cervical 
spine greater than 170 degrees but not greater than 335 degrees; 
or, muscle spasm, guarding, or localized tenderness not resulting 
in abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.  
A 20 percent disability rating is warranted for forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  
A 30 percent disability rating is warranted for forward flexion 
of the cervical spine 15 degrees or less; or, favorable ankylosis 
of the entire cervical spine.  
A 40 percent disability rating is assigned for unfavorable 
ankylosis of the entire cervical spine.  
A 100 percent disability rating is assigned for unfavorable 
ankylosis of entire spine.  38 C.F.R. § 4.71a. 

Note (2) provides that, for VA compensation purposes, normal 
forward flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral flexion 
are zero to 45 degrees, and left and right lateral rotation are 
zero to 80 degrees.  The normal combined range of motion of the 
cervical spine is 340 degrees.  See also Plate V, 38 C.F.R. § 
4.71a. 

The Board has reviewed the Veteran's personal statements, private 
and VA treatment records and the VA examination reports.  

A.  Initial Rating Higher than 10 percent for Cervical Spine 
Degenerative Changes, from August 22, 2003 to September 21, 2008

The Board finds the May 2008 VA examination report to provide the 
most probative evidence during this period of the appeal.  X-ray 
testing showed a loss of normal lordosis suggestive of muscle 
spasm.  Also upon X-ray testing, the examiner additionally 
diagnosed the Veteran with mild degenerative disc, spondylosis 
with corresponding neural foramina encroachment, and loss of 
stature of the vertebral bodies at disc spaces C3 to C6.  

On physical examination, the May 2008 VA examiner found no 
indication of abnormal gait.  The examiner specifically found 
normal posture, normal head position, symmetry in appearance, 
normal gait, no scoliosis, reversed lordosis, or kyphosis.  And 
the examiner also found the muscle spasm, localized tenderness or 
guarding is not severe enough to be responsible for abnormal gait 
or abnormal spinal contour.  Range of motion testing showed 
cervical flexion to 35 degrees, with limitation from pain; 
cervical extension to 35 degrees, with limitation from pain; 
cervical lateral flexion, left, to 20 degrees, with limitation 
from pain; cervical lateral flexion, right, to 35 degrees, with 
limitation from pain; cervical lateral rotation, left, to 55 
degrees, with limitation from pain; and cervical lateral 
rotation, right, to 55 degrees, with limitation from pain.  

An October 2004 private treatment record assessed with moderate 
bilateral spasm.

A February 2008 private treatment record found modest spasm.  

A March 2008 MRI of the cervical spine assessed the Veteran with 
mild arthritic changes.

The Board finds that the limitation of motion of the Veteran's 
cervical spine, as shown on VA examination May 2008, falls at 
most within the requirements for the presently assigned initial 
rating of 10 percent.  There are no objective findings that his 
cervical spine disability is productive of forward flexion of the 
cervical spine greater than 15 degrees but not greater than 30 
degrees; or, the combined range of motion of the cervical spine 
not greater than 170 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal kyphosis.  Even 
considering limitation from pain, cervical spine forward flexion 
was limited at most to 35 degrees, and the combined range of 
cervical spine motion was 235 degrees.  
Overall, then, any functional loss is adequately represented in 
the current 10 percent rating assigned.  38 C.F.R. §§ 4.40, 4.45; 
DeLuca, 8 Vet. App. at 206.  Therefore, the General Rating 
Formula for Diseases and Injuries of the Spine cannot serve as 
the basis for a higher initial rating.  

It has not been contended or shown in this case that the Veteran 
has residuals of a fracture of the vertebra (DC 5235), sacroiliac 
injury and weakness (5236), cervical strain (DC 5237), spinal 
stenosis (DC 5238), spondylolisthesis or segmental instability 
(DC 5238), ankylosing spondylitis (5240), spinal fusion (5241), 
or IVDS (5243).  Accordingly, the diagnostic codes pertaining to 
those disabilities are not applicable.  See Butts v. Brown, 5 
Vet. App. 532 (1993) (choice of diagnostic code should be upheld 
if it is supported by explanation and evidence).  See also 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992) (indicating 
that any change in DC must be specifically explained).  Indeed, 
the mere fact that he continues to have range of motion in his 
cervical spine, albeit not normal range of motion, in turn means 
that, by definition, his cervical spine is not ankylosed.  
Ankylosis is the complete immobility and consolidation of a joint 
due to disease, injury or surgical procedure.  See Dinsay, 9 Vet. 
App. at 81, and Lewis, 3 Vet. App. at 259.  

In fact, the May 2008 VA examiner specifically found that the 
Veteran does not have cervical spine ankylosis, which precludes a 
higher 40 percent rating under the General Formula.  The examiner 
also noted he had no thoracolumbar spine ankylosis, which 
precludes the possibility of unfavorable ankylosis of entire 
spine, necessary for a 100 percent rating under the General 
Formula.

Furthermore, the rating criteria for incapacitating episodes for 
IVDS (DC 5243) do not appear to be applicable.  At no time during 
this period of the appeal has the Veteran's cervical spine 
disability been manifested by IVDS requiring bed rest prescribed 
by a physician.  In fact, the Veteran did not report any 
incapacitating episodes to the May 2008 VA examiner.  And the 
examiner's report was silent concerning any indication of IVDS.  
No other medical finding has confirmed the existence of the 
disorder.  Therefore, the evidence of record does not warrant a 
higher 20 percent evaluation for his cervical spine disability.  

Under Diagnostic Code 8515, for the dominant or non-dominant, 
i.e. major or minor hand, mild incomplete paralysis of the median 
nerve warrants a 10 percent evaluation.

In this case, the Board finds that the Veteran is entitled to a 
10 percent rating for neurological manifestations of the right 
upper extremity due to his cervical spine disability.  An October 
2004 private treatment record noted the Veteran has a moderate 
radicular component of his cervical spine disability.  
Subsequently, at the May 2008 VA examination, the Veteran 
complained of a stabbing area with radiation of numbness to the 
right arm.  These records reflect findings of decreased sensation 
in the median nerve distribution of the right arm.  On the other 
hand, the May 2008 VA examiner objectively failed to diagnose any 
radiculopathy/neuropathy, and sensory examination and muscle 
strength were normal.

The Board finds that the right upper extremity sciatica symptoms 
are primarily sensory in nature and, resolving all reasonable 
doubt in his favor, compatible with an incomplete paralysis of 
the sciatic nerve that is mild in degree.  Accordingly, the Board 
finds that the Veteran's right upper extremity radiculopathy 
results in mild residual impairment, warranting a separate 10 
percent rating for the neurological manifestations of right upper 
extremity sciatica under DC 8515.  The Board finds no evidence of 
organic changes, such as muscle atrophy, trophic changes, etc., 
that would warrant a higher rating.  Additionally, as there is no 
evidence of any neurological manifestations of the left upper 
extremity, the Veteran is not entitled to a separate rating for 
that extremity.

B.  Rating Higher than 30 percent for Cervical Spine Degenerative 
Changes, from January 1, 2009 (i.e., not including a period of 
temporary 100 percent rating under Paragraph 30, from September 
22, 2008 to December 31, 2008)

Following the initial period of service connection, the Veteran 
received surgery for his cervical spine disability on September 
22, 2008, namely a cervical discectomy and fusion of the C-5-6 
and C-6-7 discs.  The surgical report, by Dr. B.P., assigns a 
pre-operative and post-operative diagnosis of cervical 
spondylosis with upper extremity radiculopathy.  Subsequently, 
the RO awarded a temporary 100 percent rating under Paragraph 30, 
from September 22, 2008 to December 31, 2008, for his resulting 
period of convalescence.  A physician's note then stated that he 
was able to return to work with no limitations on December 8, 
2008.

It appears that the Veteran's cervical spine disability worsened 
in severity after surgery and resulting period of convalescence.  
Indeed, the April 2009 VA examination report showed that, upon X-
ray testing, the Veteran was diagnosed with residuals of the 
post-anterior surgical fusion, with moderate to marked stenosis 
at the C3-4 through C6-7 disc spaces, bilaterally.  His range of 
motion was dramatically restricted compared to the initial 
period, with cervical spine flexion only to 8 degrees, extension 
to 12 degrees, lateral flexion to 10 degrees to the right and 10 
degrees to the left, and all movements painful.  Cervical 
rotation was 20 degrees to the left and the right, with pain at 
the end of movement.  

The Veteran's restricted range of motion warranted his current 30 
percent rating assignment, since January 1, 2009, under the 
General Formula.  Indeed, he has shown forward flexion of the 
cervical spine 15 degrees or less on examination.

For the Veteran's orthopedic manifestations of his cervical spine 
disability to warrant an even higher 40 percent rating, though, 
he would have to demonstrate unfavorable ankylosis of the entire 
cervical spine.  But, here, the mere fact that he continues to 
have range of motion in his cervical spine, albeit greatly 
restricted, in turn means that, by definition, his cervical spine 
is not ankylosed.  Ankylosis is the complete immobility and 
consolidation of a joint due to disease, injury or 
surgical procedure.  See Dinsay, 9 Vet. App. at 81, and Lewis, 3 
Vet. App. at 259.  By extension, it logically follows that the 
Veteran also fails to show unfavorable ankylosis of entire spine, 
as required for the maximum 100 percent rating.  
38 C.F.R. § 4.71a. 

Furthermore, the rating criteria for incapacitating episodes for 
IVDS (DC 5243) continue to be inapplicable.  At no time during 
this period of the appeal has the Veteran's cervical spine 
disability been manifested by IVDS requiring bed rest prescribed 
by a physician.  Indeed, at the April 2009 VA examination, there 
was still no indication of any IVDS with incapacitating episodes.  
This precludes the possibility of an even higher rating than 30 
percent under the Rating Formula for Incapacitating Episodes.  38 
C.F.R. § 4.71a, DC 5243.  

Turning to neurological manifestations of his cervical spine 
disability, he has continued to exhibit signs of cervical spine 
radiculopathy in his right upper extremity.  Indeed, he reported 
to the April 2009 VA examiner that he underwent the surgery to 
relieve these symptoms.  However, he noted that the tingling 
sensation in his right hand has improved.  He reported that he 
continued to occasionally have slight tingling in his right upper 
arm for a brief period of time.  He added there was no numbness 
and normal strength in his arms.  Objective neurological testing 
by the April 2009 VA examiner found muscle strength of 5/5 in 
both upper and lower extremities; deep tendon reflexes in the 
upper extremities of 1+, and symmetric; normal sensory 
examination and normal gait.  

The Board emphasizes that spinal stenosis was diagnosed by the VA 
examiner, on X-ray testing, and the Veteran has continued to 
complain of right upper extremity "tingling."  However, they 
still appear to be primarily sensory in nature.  Resolving all 
reasonable doubt in his favor, his neurological symptoms are 
compatible with an incomplete paralysis of the sciatic nerve that 
is mild in degree.  Accordingly, the Board finds that the 
Veteran's right upper extremity radiculopathy results in mild 
residual impairment, warranting a separate 10 percent rating for 
the neurological manifestations of right upper extremity sciatica 
under DC 8515.  The Board finds no evidence of organic changes, 
such as muscle atrophy, trophic changes, etc., that would warrant 
a higher rating.  Additionally, as there is no evidence of any 
neurological manifestations of the left upper extremity, the 
Veteran is not entitled to a separate rating for that extremity.

The Board also emphasizes that in addition to the medical 
evidence, the Board has considered the Veteran's personal 
assertions in support of his claim.  He is competent, as a 
layman, to report on that as to which he has personal knowledge, 
such as the existence of pain.  See Jandreau v. Nicholson, 492 
F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 
303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  But as a layman, 
without the appropriate medical training and expertise, he is not 
competent to provide a probative (persuasive) opinion on a 
medical matter, especially the severity of his cervical spine 
disability in terms of the applicable rating criteria.  Rather, 
this necessarily requires appropriate medical findings regarding 
the extent and nature of his service-connected cervical spine 
disability.  

There is no basis to further stage the Veteran's cervical spine 
disability during any portion of the appeal.  Fenderson, 
12 Vet. App at 125-26.  As the preponderance of the evidence is 
against the Veteran's claim for higher disability ratings for his 
service-connected cervical spine disability, the "benefit-of-the-
doubt" rule is not applicable, and the Board must deny the claim.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 
1 Vet. App. 49 (1991).



V.  Extra-Schedular Consideration

There is no evidence of exceptional or unusual circumstances to 
warrant referring this case for extra-schedular consideration.  
38 C.F.R. § 3.321(b)(1) (2010).  See also Thun v. Peake, 22 Vet. 
App. 111 (2008).  The Board finds no evidence that the Veteran's 
left knee, left ankle and cervical spine disabilities have 
markedly interfered with his ability to work, meaning above and 
beyond that contemplated by his staged schedular ratings for 
these disabilities.  See 38 C.F.R. § 4.1, indicating that, 
generally, the degrees of disability specified in the Rating 
Schedule are considered adequate to compensate for considerable 
loss of working time from exacerbations or illnesses 
proportionate to the severity of the several grades of 
disability.  See, too, Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (reiterating that the disability rating, itself, is 
recognition that industrial capabilities are impaired).

Furthermore, there is no evidence of any other exceptional or 
unusual circumstances, such as frequent hospitalizations, to 
suggest the Veteran is not adequately compensated for his 
disability by the regular rating schedule.  Indeed, he has 
already been compensated for a period of convalescence for his 
cervical spine disability, from September 22, 2008 to December 
31, 2008, with the assignment of a temporary 100 percent rating 
under Paragraph 30.  In any case, his evaluation and treatment 
has been primarily on an outpatient basis, not as an inpatient.  
See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).




VI.  Entitlement to Service Connection for Presbyopia

The Veteran asserts he developed an eye disorder from an eye 
injury in service, specifically, from having hydraulic fluid 
accidentally sprayed into his eyes in 1975.

Service connection is granted if it is shown the Veteran has 
disability resulting from an injury sustained or a disease 
contracted in the line of duty, or for aggravation during service 
of a pre-existing condition beyond its natural progression.  
38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.

Stated somewhat differently, to establish entitlement to service 
connection, there must be:  (1) the existence of a present 
disability; (2) in-service incurrence or aggravation of a disease 
or an injury; and (3) a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service."  Shedden v. Principi, 381 F.3d 1163, 1166-67 
(Fed. Cir. 2004).

The April 2004 VA eye examiner diagnosed presbyopia, meaning 
aging eyes, which he explained is the reason the Veteran has had 
increasing difficulty reading.  But VA regulations regard 
presbyopia as a type of refractive error.  VA Adjudication 
Procedure Manual, M21-1MR, Part III, Subpart iv, Chapter 4, 
Section B provides guidance on evaluating conditions of the 
organs of special sense (i.e., the eyes).  Refractive errors are 
defined to include astigmatism, myopia, hyperopia, and 
presbyopia.  See M21-1MR, Part III, Subpart iv, 4.B.10.d.

Refractive error, so including presbyopia, is excluded, by 
regulation, from the definition of disease or injury for which 
benefits are authorized if incurred or aggravated in service.  
See 38 C.F.R. §§ 3.303(c), 4.9 (2010).  In Terry v. Principi, 340 
F. 3d 1378, 1384 (2003), the Federal Circuit Court upheld the 
validity of VA regulation's exclusion of refractive error of the 
eye from definitions of injury and disease, especially as 
embodied in 38 C.F.R. § 3.303(c).  See also McNeely v. West, 16 
Vet. App. 391, 1999 WL 79896 (Vet. App.) (1999); Moreno v. West, 
17 Vet. App. 363, 2000 WL 815488 (Vet. App.) (2000); Kinch v. 
Brown, 8 Vet. App. 300, 1995 WL 621024 (1995).

Congenital or developmental defects are not considered diseases 
or injuries within the meaning of applicable legislation 
pertaining to disability compensation (within the meaning of 38 
C.F.R. §§ 1110 and 1111) for VA purposes, and provide no basis 
for service connection.  Beno v. Principi, 3 Vet. App. 439, 441 
(1992); 38 C.F.R. §§ 3.303(c), 4.9. 4.127; see also Hernandez-
Toyens v. West, 11 Vet. App. 379, 382 (1998); Carpenter v. Brown, 
8 Vet. App. 240, 243 (1995).  See also Terry v. Principi, 340 
F.3d 1378, 1385-86 (Fed. Cir. 2003).

The only possible exception is if there is evidence of additional 
disability due to aggravation during service of the congenital 
disease, but not defect, by superimposed disease or injury.  38 
C.F.R. §§ 3.303(c), 4.9; Monroe v. Brown, 4 Vet. App. 513, 514-
515 (1993); Carpenter v. Brown, 8 Vet. App. 240 (1995); 
VAOPGCPREC 67-90 (July 18, 1990), 55 Fed. Reg. 43253 (1990); 
VAOPGCPREC 82-90 (July 18, 1990), 56 Fed. Reg. 45711 (1990); 
VAOPGCPREC 11-99 (Sept. 2, 1999), 65 Fed. Reg. 6257 (2000).  

To emphasize, service connection is available for congenital 
diseases, but not defects, which are aggravated by service.  
Quirin v. Shinseki, 22 Vet. App. 390 (2009).

So even was the Board to assume for the sake of argument that the 
Veteran had hydraulic fluid shot into his eyes during service as 
alleged, there is still no competent and credible evidence 
indicating he has any consequent additional disability that might 
entitle him to service connection.  Rather, the VA examiner 
explained that the presbyopia is merely the result of simple 
aging, not because of any such event in service.  The April 2004 
VA examination showed bilateral corrected visual acuity to 
approximately 20/20, meaning normal visual acuity.  There was no 
diplopia, and the Veteran had normal fundi.  But perhaps most 
importantly, that VA examiner specifically discounted the notion 
of any injury and consequent additional disability from the 
Veteran's exposure to hydraulic fluid during service.  To the 
contrary, this examiner concluded, "I found no real residual of 
the hydraulic fluid in the eye."

The examiner also diagnosed dry eyes, but opined against the 
possibility of this also being caused by the hydraulic fluid 
exposure.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or a disease 
incurred in service.").  See, too, Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 
(Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); 
and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

Notably, VA ophthalmology treatment records in April 2005 
revealed a retinal hole located inferior temporally in the right 
eye, and resulting surgical treatment that same month.  
Nonetheless, there was simply no indication by the treating 
ophthalmologist or any other physician of record that this 
retinal hole was in any way related to the presbyopia or injury 
in service.  So there is simply no objective evidence that the 
presbyopia was subject to aggravation during service by any 
superimposed disease or injury, in particular due to hydraulic 
fluid exposure.  See 38 C.F.R. §§ 3.303(c), 4.9.  Because there 
is no evidence that the Veteran's presbyopia is subject to a 
superimposed disease or injury in service which has created 
additional disability, and presbyopia is not a disease for VA 
compensation purposes, service connection for presbyopia must be 
denied.  The disposition of this claim is based on the law, and 
not the facts, so the claim must be denied based on a lack of 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).




ORDER

The claim for service connection for presbyopia is denied.

The claim for an initial rating higher than 10 percent for the 
left knee disability is denied.

However, a higher 10 percent initial rating is granted for the 
left ankle disability, subject to the laws and regulations 
governing the payment of VA compensation.

The claim for an initial rating higher than 10 percent, from 
August 22, 2003 to September 21, 2008, and higher than 30 percent 
since January 1, 2009, for the cervical spine disability, is 
denied.

But from August 22, 2003 to September 21, 2008, and since January 
1, 2009, a separate 10 percent rating is granted for the 
neurological manifestations affecting the right upper extremity 
related to the cervical spine disability, also subject to the 
laws and regulations governing the payment of VA compensation.


REMAND

Before addressing the remaining claims on appeal, the Board finds 
that additional development is required.  

The Veteran asserts that, after leaving Iraq, he began having 
difficulty falling asleep, started snoring a lot (even if he got 
to sleep), and resultantly was always sluggish.  And while he 
admits these symptoms since have improved somewhat, he continues 
to have tiredness and sluggishness.  See the report of his May 
2008 VA examination.  He also asserts that he developed a chronic 
right ankle disorder from a bad sprain during service.  See April 
2008 DRO hearing transcript.  As well, he asserts that he started 
having his stomach problems and joint aches after returning from 
overseas for the Persian Gulf War.  Id.  

Service connection is granted if it is shown the Veteran has 
disability resulting from an injury sustained or a disease 
contracted in the line of duty, or for aggravation during service 
of a pre-existing condition beyond its natural progression.  
38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.  

Stated somewhat differently, to establish entitlement to service 
connection, there must be:  (1) the existence of a present 
disability; (2) in-service incurrence or aggravation of a disease 
or injury; and (3) a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service."  Shedden v. Principi, 381 F.3d 1163, 1166-67 
(Fed. Cir. 2004).

But aside from the general statutes and regulations providing for 
service connection, the law also provides for compensation for a 
Persian Gulf Veteran with a qualifying chronic disability that 
became manifest during active duty in the Southwest Asia theater 
of operations or became manifest to a compensable degree within 
the prescribed presumptive period.  38 U.S.C.A. § 1117.

A qualifying chronic disability means a chronic disability 
resulting from any of the following (or any combination of any of 
the following):  (1) an undiagnosed illness; (2) a medically 
unexplained chronic multi-symptom illness defined by a cluster of 
signs or symptoms, i.e., chronic fatigue syndrome, fibromyalgia, 
irritable bowel syndrome; or (3) any diagnosed illness that VA 
determined by regulation to warrant presumptive service 
connection.  38 U.S.C.A. § 1117(a)(2); 
38 C.F.R. § 3.317(a)(2)(i).

Regulations clarify that there must be "objective indications of 
a qualifying chronic disability," which include both "signs," in 
the medical sense of objective evidence perceptible to an 
examining physician, and other, non-medical indicators that are 
capable of independent verification.  38 C.F.R. § 3.317(a)(1) and 
(3).  A disability is considered "chronic" if it has existed for 
six months or more or if the disability exhibits intermittent 
episodes of improvement and worsening over a 
six-month period.  38 C.F.R. § 3.317(a)(4).  Signs or symptoms 
which may be manifestations of an undiagnosed illness or 
medically unexplained chronic 
multi-symptom illness include, but are not limited to:  fatigue, 
signs or symptoms involving skin, headache, muscle pain, joint 
pain, neurologic signs or symptoms, neuropsychological signs or 
symptoms, signs or symptoms involving the upper or lower 
respiratory system, sleep disturbances, gastrointestinal signs or 
symptoms, cardiovascular signs or symptoms, abnormal weight loss, 
and menstrual disorders.  38 U.S.C.A. § 1117(g); 38 U.S.C.A. § 
3.317(b).

Finally, the claimed chronic disability must have been manifest 
during active service in the Southwest Asia theater of operations 
or manifest to a compensable degree by December 31, 2011.  38 
C.F.R. § 3.317(a)(1)(i).

Compensation is not payable if there is affirmative evidence that 
1) an undiagnosed illness was not incurred during active military 
service, 2) an undiagnosed illness was caused by a supervening 
event or condition, or 3) the illness is the result of the 
Veteran's own willful misconduct or the abuse of alcohol or 
drugs.  38 C.F.R. § 3.317(c).  The disability must not be 
attributed to any known clinical diagnosis by history, physical 
examination, or laboratory test.  38 C.F.R. § 3.317(a)(1)(ii).

In the case of claims based on undiagnosed illness under 38 
U.S.C.A. § 1117 and 38 C.F.R. § 3.117, unlike those for "direct 
service connection," there is no requirement that there be 
competent evidence of a nexus between the claimed illness and 
service.  See Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  
Further, lay persons are competent to report objective signs of 
illness.  Id.

VA has a duty to make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).

A VA medical examination is needed to determine the etiology of 
the Veteran's right ankle disorder, stomach problems, sleep 
disturbances, and joint aches.


Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, VA must 
provide a VA medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that an 
event, injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an indication 
that the disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or with 
another service-connected disability, but (4) insufficient 
competent medical evidence on file for VA to make a decision on 
the claim.  See also 38 U.S.C.A. § 5103A(d)(2); 
38 C.F.R. § 3.159(c)(4)

The Federal Circuit Court since has explained in Waters v. 
Shinseki, 601 F.3d 1274 (Fed. Cir. 2010), that, when determining 
whether a VA examination is required under 38 U.S.C.A. 
§ 5103A(d)(2), the law requires competent evidence of a 
disability or symptoms of a disability, but does not require 
competent evidence of a nexus, only that the evidence indicates 
an association between the disability and service or another 
service-connected disability.

The evidence shows the Veteran has received a diagnosis of 
obstructive respiratory sleep apnea, so there is an apparent 
explanation for his past sleep disturbances.  See May 2008 VA 
examination report and August 2005 Springhill Memorial Hospital 
sleep lab report.  Also, a March 2005 VA treatment record shows a 
diagnosis of gastroesophageal reflux disease (GERD), which 
appears to account for his claimed stomach problems.  He also 
reports a history of hernia.

But he additionally asserts that his claim of general joint aches 
is due to an undiagnosed illness.  See April 2008 DRO hearing 
transcript.  

Concerning his claimed right ankle injury due to service, the 
Veteran's assertions appear to be credible.  A fellow serviceman 
confirms that while they were both playing in a basketball game 
during service, the Veteran went up for a rebound and twisted his 
right ankle.  See buddy statement by T.P., dated in March 2009.  


Indeed, during active duty, a July 2003 STR of a physical therapy 
consult showed treatment for a right ankle sprain after he was 
playing basketball and twisted this ankle after jumping.  The 
diagnosis was right ankle pain from inversion ankle sprain.  And 
a July 2003 radiology report at the Martin Army Community 
Hospital assessed the Veteran's right ankle with soft tissue 
swelling.  

Concerning his claimed stomach problems, a February 1985 in-
service examination noted a small inguinal hernia.  An October 
1990 STR shows a physical profile for left inguinal hernia 
repair.  A March 1994 Army National Guard STR diagnosed right 
inguinal hernia recurrence.  A January 1995 Army National Guard 
hospitalization record noted his complaints of infrequent 
indigestion after eating certain types of food.  An upper 
gastrointestinal (GI) study revealed moderate gastroesophageal 
reflux, and he was diagnosed with mild dyspepsia and possible 
congenital gastrointestinal mal-rotation.

Concerning his claimed joint aches, a November 1994 Army National 
Guard Gulf War evaluation notes his complaints of joint pain, 
swelling and stiffness, especially in his fingers.  He was 
diagnosed with polyarthralgia-arthritis of unknown etiology.

So to the extent these claims are not predicated on undiagnosed 
illness, the dispositive issue is whether there is any competent 
and credible evidence linking these conditions to the Veteran's 
military service.  See Watson v. Brown, 4 Vet. App. 309, 314 
(1993) ("A determination of service connection requires a finding 
of the existence of a current disability and a determination of a 
relationship between that disability and an injury or a disease 
incurred in service.").  See, too, Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 
(Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); 
and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

Additional medical comment is needed to assist in making these 
important determinations and, alternatively, to determine whether 
any of these claimed conditions instead are of the type 
contemplated by 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 as 
indicative of undiagnosed illness.

Accordingly, these remaining claims are REMANDED for the 
following additional development and consideration:

1.	Schedule the Veteran for a VA 
compensation examination to determine the 
nature and etiology of his current right 
ankle disorder, stomach problems, sleep 
disturbances, and joint aches.  He is 
hereby advised that failure to report for 
this scheduled VA examination, without 
good cause, may have adverse consequences 
on these pending claims.  The examination 
should include any diagnostic testing or 
evaluation deemed necessary.  The claims 
file, including a complete copy of this 
remand, must be made available for review 
of the Veteran's pertinent medical and 
other history.

Based on a comprehensive review of the 
claims file and personal clinical 
evaluation of the Veteran, the examiner is 
first asked to comment on whether there 
are known clinical diagnoses to account 
for these claimed conditions - such as, 
in particular, sleep apnea for the sleep 
disturbances, GERD and/or hernia for the 
stomach problems, and arthritis for the 
aching joints.  In other words, the 
examiner is asked to initially comment on 
whether these claimed conditions are of 
the type contemplated by 38 U.S.C.A. 
§ 1117 and 38 C.F.R. § 3.317 as indicative 
of undiagnosed illness resulting from the 
Veteran's service abroad during the 
Persian Gulf War.



But even if it is concluded these claimed 
conditions are not covered under the 
presumptive provisions of 38 U.S.C.A. 
§ 1117 and 38 C.F.R. § 3.317, a medical 
nexus opinion is still needed to assist in 
determining the likelihood (very likely, 
as likely as not, or unlikely) any of 
these claimed disabilities is related to 
or began during the Veteran's military 
service - including, for example, 
concerning his right ankle, after twisting 
or spraining this ankle while playing 
basketball.

In offering these assessments, the 
examiner must comment on the Veteran's 
report of relevant symptoms during service 
and during the years since.  All findings 
and conclusions should be set forth in a 
legible report.

Note also that the Veteran is competent 
even as a layman to report right ankle 
pain, heartburn and indigestion, sleep 
impairment, and joint aches, etc., as this 
requires only personal knowledge and 
experience, not medical expertise, as it 
comes to him through his senses.  See 
Dalton v. Nicholson, 21 Vet. App. 23 
(2007) (holding that an examination was 
inadequate where the examiner did not 
comment on the Veteran's report of in-
service injury and, instead, relied on the 
absence of evidence in the Veteran's 
service treatment records to provide a 
negative opinion).

The examiner must discuss the rationale of 
the opinion, whether favorable or 
unfavorable, based on the findings on 
examination and information obtained from 
review of the record.



2.	Then readjudicate these remaining 
claims in light of any additional 
evidence.  If these remaining claims are 
not granted to the Veteran's satisfaction, 
send him an SSOC and give him an 
opportunity to respond to it before 
returning the file to the Board for 
further appellate consideration of these 
remaining claims.

The Veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


